 

AMENDMENT NUMBER TWO

TO SECURITY AGREEMENT

 

This AMENDMENT NUMBER TWO (this “Amendment”) to that certain Security Agreement,
 dated as of November 23, 2012, as amended (the “Original Agreement”), by and
between Remark Media, Inc., a Delaware corporation (“Borrower”), and Digipac,
LLC, a Delaware limited liability company (“Secured Party,” and together with
Borrower, the “Parties”), is made and entered into as of November 24, 2013 (the
“Amendment Date”), by and between Borrower and Secured Party,  with respect to
the following facts:

RECITALS

WHEREAS,  on November 23, 2012, Borrower issued to Secured Party that certain
6.67% Senior Secured Convertible Promissory Note in the original principal
amount of One Million Eight Hundred Thousand Dollars ($1,800,000) (the “November
2012 Note”), and on April 2, 2013, Borrower issued to Secured Party that certain
Senior Secured Promissory Note in the original principal amount of Four Million
Dollars ($4,000,000) (the “April 2013 Note”);  

WHEREAS, the obligations of Borrower under the November 2012 Note and April 2013
Note are secured by the Original Agreement;

WHEREAS, Secured Party perfected its security interest in the Collateral (as
defined in the Original Agreement) by filing a UCC-1 financing statement with
the office of the Delaware Secretary of State on December 3, 2012;

WHEREAS, on the Amendment Date, Borrower issued to Secured Party that certain
Senior Secured Convertible Promissory Note in the principal amount of Two and
One Half Million Dollars ($2,500,000) (the “November 2013 Note”);  and

WHEREAS, Parties desire to amend the Original Agreement to include Borrower’s
obligations to Secured Party under the November 2013 Note as obligations of
Borrower secured by the Original Agreement, as further provided in this
Amendment.  

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and upon the terms and conditions set forth
herein, the Parties hereby agree as follows:

1.

Amendment.    The Original Agreement is hereby amended in the following
respects, and such provisions shall be deemed to be incorporated into and made a
part of the Original Agreement mutatis mutandis.

a.  The November 2013 Note shall be secured by the same Collateral (as defined
in the Original Agreement) as the November 2012 Note and April 2013 Note,  and
such security interest shall be on the terms and conditions set forth in the
Original Agreement.  As of the Amendment Date, Borrower’s obligations under the
November 2013 Note shall be deemed to be secured obligations pursuant to the
Original Agreement.

b.  Any reference in the Original Agreement to “Note” shall be deemed to include
the November 2012 Note, the April 2013 Note, and the November 2013 Note.  



1

 

--------------------------------------------------------------------------------

 

 

2.

Miscellaneous.  

a.  Representation and Warranties. Borrower represents and warrants to Secured
Party that (i) the representations and warranties of Borrower contained in the
Original Agreement, including without limitation, Borrower’s representations and
warranties contained in Section 5 of the Original Agreement, are true and
correct in all respects as of the Amendment Date, (ii) no Event of Default (as
defined in the November 2012 Note) has occurred under the November Note, and
(iii) no Event of Default (as defined in the Original Agreement) has occurred
under the Original Agreement.

b. No Other Amendment. Except as expressly amended in this Amendment, all
provisions of the Original Agreement shall remain in full force and effect, and
the parties thereto and hereto shall continue to have all their rights and
remedies under the Original Agreement.    In the event of a conflict between the
terms and provisions of this Amendment and the terms and provisions of the
Original Agreement, the provisions of this Amendment shall govern.    

c.  Relation to Original Agreement.  This Amendment constitutes an integral part
of the Original Agreement.  Upon the effectiveness of this Amendment, each
reference in the Original Agreement to “this Agreement,” “hereunder,” “hereof,”
or words of like import referring to the Original Agreement, shall mean and be a
reference to the Original Agreement as amended hereby.

d.  Successors and Assigns.  This Amendment shall be binding on and shall inure
to the benefit of the parties hereto and their respective successors and assigns
except as otherwise provided herein.

e.  Counterparts.  This Amendment may be executed by the parties hereto on any
number of separate counterparts, any of which may be executed and transmitted by
facsimile, and each of which shall be deemed an original and all of which, taken
together, shall be deemed to constitute one and the same instrument. 

f.  Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to its
principles of conflicts of law.

[Signature Page Follows]

 

2

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

BORROWER:

 

REMARK MEDIA, INC.,

a Delaware corporation

 

 

By:                                          

Name: 

Title:    

 

 

SECURED PARTY:

 

DIGIPAC, LLC,

a Delaware limited liability company

 

 

By:                                           

Name: Kai-Shing Tao

Title: Manager

 



 

--------------------------------------------------------------------------------